Citation Nr: 1307094	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a pelvic disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to March 1974. 

The Veteran's appeal as to the issue listed above arose from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for service connection for "right hip and pelvic pain." 

In February 2011, the Board remanded the claims for service connection for right hip and pelvic disorders to the RO via the Appeals Management Center (AMC) in Washington, DC., to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his right hip and pelvic disorders.

A VA physician examined the Veteran and commented on this case in March 2011.  His findings resulted in a grant of service connection for a right hip disorder in February 2012 rating action.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). 

In regard to the claimed pelvic disorder, another VA examiner reviewed the record and provided an opinion concerning the etiology of this disability in March 2012.  The medical opinion obtained is responsive to the determinative issue of causation, so there was compliance with this remand directive in having the Veteran undergo the VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The most competent and credible evidence indicates that the Veteran's pelvis obliquity (tilt) is not an actual ratable disability for VA compensation purposes.

2.  Pelvic pain is attributable to the already service-connected degenerative changes in the right hip joint.


CONCLUSION OF LAW

The criteria for service connection for a pelvic disability are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In March and May 2006, the Veteran received letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1).  The March 2006 letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The May 2006 letter complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claim.  These 2006 notice letters were sent to the Veteran prior to the adjudication of the claim in August 2006.  Thereafter, an additional VCAA notice letter was sent to him in February 2011 following the Board remand.  Subsequently, after receiving all VCAA notice, his claim was readjudicated by way of a May 2012 supplemental statement of the case.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

He also was provided a VA compensation examination for a medical opinion concerning whether he has this claimed disability and, if found that he does, to determine whether it is related to his military service, including in terms of secondary to any service connected disability.  In the January 2013 appellate brief his representative argued that the VA physician who provided the March 2012 addendum did not actually examine the Veteran, leaving this opinion open to speculation.  When a claimant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when this is called into question, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The March 2012 report of the evaluating physician contains the findings and opinion needed to properly adjudicate this claim, including insofar as determining the etiology of this claimed disability and any potential relationship to the Veteran's military service or service-connected disability.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection.  The examination was sufficiently thorough and reported all aspects of the claimed disability, including any functional limitations involving the pelvis.

The Board accordingly concludes that another examination would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994).

In sum, it is difficult to discern what additional guidance VA could provide the Veteran regarding what further evidence he should submit to substantiate this claim.  Thus, the Board finds that the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. 

II.  Whether Service Connection is Warranted for Claimed Pelvic Disability

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability -  or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for a pelvic disability.  It is asserted that the claimed condition is secondary to his service-connected right hip, lumbar spine, and right knee disabilities, in that it is caused or aggravated by an altered gait, which was, in turn, caused by a shortened right leg.  Notably, service connection is currently in effect for right hip, lumbar spine, and right knee disabilities. 

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2010).  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claim, which was filed before the revisions took effect; the Board has chosen to apply the old version of that regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

So, with this in mind, a private chiropractor, in a January 2006 statement, indicated that the arthritic destruction throughout the right knee led to a biomechanical shortening of the associated leg.  This shortening and destruction caused a compensatory pelvic obliquity and other abnormalities.  He concluded that this led to chronic low back pain.

In April 2006, the Veteran was afforded a VA joints examination.  An associated X-ray report for the right hip notes minimal right hip arthritic changes, including minimal narrowing of the far superolateral aspect of the hip joint space and minimal spurring.  An associated X-ray report for the pelvis notes that no gross abnormality was seen.  The report of the examination shows that the relevant "diagnosis" was right hip and pelvic pain.  The examiner stated that the Veteran's right hip and pelvic pain are less likely than not related to, caused by, or aggravated by his service-connected right knee condition.  He explained that the Veteran had a right ischial tuberosity problem that was related to obesity and sedentary living.   

In September 2006 and April 2007 statements, the Veteran's private chiropractor reiterated his conclusion that the altered biomechanics has a direct relationship to his right hip and pelvic pain.  Along with April 2007 statements were attached medical articles regarding Clinical Symptoms and Biomechanics of the Lumbar Spine and Hip Joint Leg Length Inequality.  Another article, Lumbar Spine Structural Changes Associated with Leg Length Inequality, was also included.

The Board in February 2011 found that the etiological opinion in the April 2006 VA examination report contained an insufficient rationale for adjudication of this claim.  In this regard, the examiner noted that the Veteran's right ischial tuberosity problem was related, in part, to "sedentary living."  However, the report notes that the Veteran was employed in logging.  A VA spine examination report, also dated in April 2006, shows that the Veteran reported a post-service employment history that included ten years as a farmer, and ten years as a logger.  See also Bone & Joint Clinic reports, dated in 1995 (indicating that the Veteran was a logger); November 2007 VA progress note (stating, "Patient works as a logger and does a lot of bending and walking.").  Thus, the Board found it difficult to reconcile this aspect of the opinion with the demonstrated employment history.  In addition, the Board found the examiner's explanation quite brief and noted that it did not clearly address the Veteran's right hip arthritic changes.  Furthermore, the Board noted that this claim is based on the theory of secondary service connection, and that service connection for a lumbar spine disability was not in effect at the time of the April 2006 examination.  Finally, the Board noted that in January 2010, the Veteran's representative requested that the Veteran be afforded another examination, based, in part, on the need to clarify the existence of a chronic right hip disability.   

The Board remanded the case for VA examination, to include obtaining an etiological opinion as to whether the Veteran has a right hip and/or pelvic disability, and, if so, whether such disability(ies) has/have been caused or aggravated by either of his service-connected disabilities.

In March 2011, the Veteran was examined by a physician assistant who noted degenerative changes of the right hip.  Further, this disability was either caused or aggravated by his service connected back and lumbar spine disabilities.  However, the examiner failed to comment on his reported pelvic pain.  The RO requested supplemental medical comments.   

In March 2012, a VA physician reviewed the record.  It was noted that he consulted with the physician assistant who performed the March 2011 VA examination.  The physician assistant was no longer assigned to the compensation and pension section of the VA facility.  Subsequent to reviewing the record and consulting the physician assistant, this physician determined that the Veteran does not have a separate pelvic disorder.  In providing the rationale, he noted that besides the mild degenerative change of the right hip joint, there was no abnormality of the pelvis was found on an August 2009 magnetic resonance imaging (MRI).  He found that the claimed pelvic pain was attributable to the diagnosed right hip degenerative arthritis.  This in turn, is attributable to the tilt of the pelvis due to the shortened right leg with chronic abnormal stress on the hip joint.  He reiterated that the tilt of the pelvis is not considered to be a disorder in itself; rather it is the result of the shortened condition of the right leg.  

The evidence therefore does not establish that the Veteran's pelvic tilt is a separately ratable disability.  While it appears that his chiropractor, as well as VA examiner, acknowledged a pelvic obliquity, there is no evidence of record suggesting this disability causes any impairment of earning capacity. "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Also See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board also realizes that, beginning in approximately 2006, he received treatment for complaints of pelvic pain.  The Veteran, as a layperson, is competent to report having such pain, as it is an observable symptom.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). However, the medical evidence clearly shows that the underlying diagnosis to account for his pelvic pain is his right hip arthritis.  In other words, his pelvic pain is attributed to the already service-connected right hip disability.  As the Court has explained, compensating him twice for these same symptoms would over compensate him for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In other words, it would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.

To the extent that the Veteran feels that he has a separately ratable pelvic disability related to a service-connected disability, he as a layperson is not competent to render a medical diagnosis or provide a medical opinion, as such requires medical expertise.  See Layno, supra.   In the instant case, the Board finds that the question regarding the potential etiological relationship between his pelvic pain and his military service (including service connected disabilities) to be complex in nature and thus requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For these reasons and bases, the Board rejects the Veteran's lay statements as competent and credible evidence sufficient to establish a current diagnosis of a separate, compensable chronic pelvic disability and relate it to a service-connected disability.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).  

Consequently, the Board finds that the preponderance of the evidence is against this claim and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for a pelvic disability is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


